


FIFTH AMENDMENT TO OFFICE LEASE AGREEMENT
This FIFTH AMENDMENT TO OFFICE LEASE AGREEMENT (this "Fifth Amendment") is made
and entered into as of the 4th day of March, 2015, by and between FREMONT LAKE
UNION CENTER LLC, a Delaware limited liability company ("Landlord"), and TABLEAU
SOFTWARE, INC., a Delaware corporation ("Tenant").
R E C I T A L S :
A.    Landlord (as successor in interest to KR Lakeview, LLC, a Delaware limited
liability company, itself successor in interest to BBK Lake View, LLC, a
Delaware limited liability company, itself successor in interest to Michael R.
Mastro, a married man as his separate estate), and Tenant are parties to that
certain Lease Agreement dated February 19, 2009 ("Office Lease"), as amended by
that certain First Amendment to Office Lease Agreement dated as of April 3, 2009
(the "First Amendment"), that certain Second Amendment to Office Lease Agreement
dated as of March 24, 2011 (the "Second Amendment"), that certain Third
Amendment to Office Lease Agreement dated as of August 22, 2012 (the "Third
Amendment"), and that certain Fourth Amendment to Office Lease dated as of
December 11, 2014 (the "Fourth Amendment"), whereby Landlord leases, or shall
lease, to Tenant and Tenant leases, or shall lease, from Landlord that certain
premises comprised of (a) that certain space commonly known as Suite 400 and
located on the fourth (4th) floor of that certain building located at 837 N.
34th Street, Seattle, Washington (the "Lakeview Building"), (b) that certain
space commonly known as Suite 200 located on the second (2nd) floor of the
Lakeview Building, (c) that certain space commonly known as Suite 210 and
located on the second (2nd) floor of the Lakeview Building, (d) pursuant to the
terms of the Fourth Amendment, that certain space commonly known as Suite 100A
located on the first (1st) floor of that certain building located at 701 N. 34th
Street, Seattle, Washington (the "Plaza Building"), (e) pursuant to the terms of
the Fourth Amendment, that certain space commonly known as Suite 300 and located
on the third (3rd) floor of the Plaza Building, and (f) pursuant to the terms of
the Fourth Amendment, that certain space commonly known as Suite 230 and located
on the second (2nd) floor of the Plaza Building (collectively, the "Existing
Premises"). The Office Lease, the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment shall collectively be referred to as
the "Lease."
B.    Landlord and Tenant desire to enter into this Fifth Amendment in order to
(i) expand the Existing Premises to include that certain space commonly known as
Suite 400 and located on the fourth (4th) floor of the Plaza Building (the
"Suite 400 Expansion Premises"), as delineated on Exhibit A attached hereto and
made a part hereof, (ii) modify certain of the terms (i.e., the anticipated
Suite 230 Commencement Date, the Base Rent schedule applicable to Suite 230, and
the amount of the Suite 230 Allowance) applicable to Tenant's lease of Suite
230, and (iii) make other modifications to the Lease, and in connection
therewith, Landlord and Tenant desire to amend the Lease as hereinafter
provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Fifth Amendment.
2.    Modification of Premises.
2.1.    Condition Precedent. Landlord and Tenant hereby acknowledge that the
Suite 400 Expansion Premises is currently leased by Cutter & Buck Inc., a
Washington corporation ("Cutter & Buck") pursuant to that certain Office Lease
dated October 21, 2009, by and between Landlord and Cutter & Buck (collectively,
the "Suite 400 Lease"), which Suite 400 Lease has a lease term expiring after
the anticipated "Suite 400 Expansion Commencement Date" (as that term is defined
in Section 2.2 below). Accordingly, notwithstanding the full execution and
delivery of



--------------------------------------------------------------------------------




this Fifth Amendment by Landlord and Tenant, Tenant's right (and Landlord's
obligations) under this Fifth Amendment to lease the Suite 400 Expansion
Premises as set forth in this Fifth Amendment is expressly conditioned upon the
full execution and delivery of a lease termination agreement by Landlord and
Cutter & Buck on terms and conditions which shall be acceptable to Landlord in
its sole and absolute discretion pertaining to the early termination of the
Suite 400 Lease (the "Condition Precedent"). Landlord shall have no liability
whatsoever to Tenant relating to or arising from Landlord's inability or failure
to cause the Condition Precedent to be satisfied. In the event the Condition
Precedent is not satisfied on or before May 1, 2015, then all terms and
provisions in this Fifth Amendment pertaining to (i) the Suite 400 Expansion
Premises (including, without limitation, Section 8 and Section 9 hereof) and
(ii) Suite 230, shall automatically be deemed null and void, and of no further
force or effect; provided, however, if the Condition Precedent is timely
satisfied, then the terms and provisions in this Fifth Amendment pertaining to
the Suite 400 Expansion Premises and to Suite 230 shall continue in full force
and effect.
2.2.    Suite 400 Expansion Premises. Effective as of the Suite 400 Expansion
Commencement Date, Tenant shall lease from Landlord and Landlord shall lease to
Tenant the Suite 400 Expansion Premises on the terms set forth in this Fifth
Amendment. Consequently, effective upon the Suite 400 Expansion Commencement
Date, the Existing Premises shall be increased to include the Suite 400
Expansion Premises. Landlord and Tenant hereby acknowledge and agree that the
rentable square footage of the Suite 400 Expansion Premises shall be deemed to
be 39,055 rentable square feet of space (determined in accordance with Office
Buildings: Standard Methods of Measurement and Calculating Rentable Area – 2010
(Method A) (ANSI/BOMA Z65.1-2010), and its accompanying guidelines
(collectively, “BOMA”)). Landlord and Tenant hereby acknowledge that such
addition of the Suite 400 Expansion Premises to the Existing Premises shall,
effective as of the Suite 400 Expansion Commencement Date, increase the size of
the Premises to 144,590 rentable square feet. The Existing Premises and the
Suite 400 Expansion Premises may hereinafter collectively be referred to as the
"Premises". For purposes of this Fifth Amendment, the "Suite 400 Expansion
Commencement Date" shall be the day immediately following the date upon which
the Suite 400 Lease terminates (subject to the terms set forth in Section 2.1
above), which Suite 400 Expansion Commencement Date is anticipated to be July 1,
2015 (with an anticipated termination date of the 400 Lease of June 30, 2015),
provided that Landlord may accelerate such Suite 400 Expansion Commencement Date
to a date no earlier than May 1, 2015 by providing Tenant with not less than
thirty (30) days written notice prior to the desired Suite 400 Expansion
Commencement Date, subject to satisfaction of the Condition Precedent and
Landlord gaining possession of the Suite 400 Expansion Premises following the
vacation and surrender of the Suite 400 Expansion Premises by Cutter & Buck.
Tenant hereby acknowledges that as the Suite 400 Expansion Premises are
currently occupied by Cutter & Buck, Landlord shall have no liability to Tenant
for any damages resulting from any delay in delivering possession of the Suite
400 Expansion Premises to Tenant on any particular date as a result of Cutter &
Buck's failure to vacate and surrender the Suite 400 Expansion Premises or any
part thereof.
3.    Lease Term.
3.1.    Suite 400 Expansion Term. The Lease Term of Tenant's lease of the Suite
400 Expansion Premises (the "Suite 400 Expansion Term") shall commence on the
Suite 400 Expansion Commencement Date and shall expire coterminously with
Tenant's Lease of the Existing Premises on the "New Lease Expiration Date" (as
that term is defined in Section 3 of the Fourth Amendment) (i.e., August 31,
2024), unless sooner terminated as provided in the Lease, as hereby amended. At
any time during the Lease Term, Landlord may deliver to Tenant a notice in the
form as set forth in Exhibit C attached hereto, (which notice may also include
an updated Monthly Base Rent schedule), as a confirmation only of the
information set forth therein with respect to the Suite 400 Expansion Term (or
Monthly Base Rent payable through the New Lease Expiration Date), which,
provided such information is correct, Tenant shall execute and return to
Landlord within ten (10) business days of receipt thereof.
3.2.    Option Term. Notwithstanding any provision to the contrary contained in
the Lease, Landlord hereby acknowledges that the option right set forth in
Section 11 of the Fourth Amendment shall also apply to the Suite 400 Expansion
Premises, provided that Tenant exercises such option with respect to the entire
Premises.



--------------------------------------------------------------------------------




4.    Base Rent.
4.1.    Existing Premises. Notwithstanding anything to the contrary in the Lease
as hereby amended, Tenant shall continue to pay to Landlord Monthly Base Rent
for the Existing Premises in accordance with the terms of the Lease.
4.2.    Suite 400 Expansion Premises. Commencing on the Suite 400 Expansion
Commencement Date and continuing throughout the Suite 400 Expansion Term, Tenant
shall pay to Landlord monthly installments of Monthly Base Rent for the Suite
400 Expansion Premises as follows, but otherwise in accordance with the terms of
the Lease:
Period During the  
Suite 400  
Expansion Term
Annualized Monthly Base Rent for the  
Suite 400 
Expansion Premises*
Monthly Base Rent for the Suite 400 
Expansion Premises*
Annual Rental Rate per Rentable Square Foot of the Suite 400 
Expansion Premises*
Suite 400 Expansion Commencement Date – June 30, 2016
$1,327,870.00***
$110,655.83***
$34.00
July 1, 2016 –
June 30, 2017
$1,367,706.10
$113,975.51
$35.02**
July 1, 2017 –
June 30, 2018
$1,408,737.28
$117,394.77
$36.07**
July 1, 2018 –
June 30, 2019
$1,450,999.40
$120,916.62
$37.15**
July 1, 2019 –
June 30, 2020
$1,494,529.38
$124,544.12
$38.27**
July 1, 2020 –
June 30, 2021
$1,539,365.27
$128,280.44
$39.42**
July 1, 2021 –
June 30, 2022
$1,585,546.22
$132,128.85
$40.60**
July 1, 2022 –
June 30, 2023
$1,633,112.61
$136,092.72
$41.82**
July 1, 2023 –
June 30, 2024
$1,682,105.99
$140,175.50
$43.07**
July 1, 2024 –
August 31, 2024
$1,732,569.17
$144,380.76
$44.36**
* The initial Annualized Monthly Base Rent for the Suite 400 Expansion Premises
amount was calculated by multiplying the initial Annual Rental Rate per Rentable
Square Foot of the Suite 400 Expansion Premises amount by the number of rentable
square feet of space in the Suite 400 Expansion Premises, and the initial
Monthly Base Rent for the Suite 400 Expansion Premises amount was calculated by
dividing the initial Annualized Monthly Base Rent for the Suite 400 Expansion
Premises amount by twelve (12). Both Tenant and Landlord acknowledge and agree
that multiplying the Monthly Base Rent for the Suite 400 Expansion Premises
amount by twelve (12) does not always exactly equal the Annualized Monthly Base
Rent for the Suite 400 Expansion Premises amount. In all subsequent Monthly Base
Rent payment periods during the Lease Term commencing on July 1, 2016, the
calculation of each Annualized Monthly Base Rent for the Suite 400 Expansion
Premises amount reflects an annual increase of three percent (3%) and each
Monthly Base Rent for the Suite 400 Expansion Premises amount was calculated by
dividing the corresponding Annualized Monthly Base Rent for the Suite 400
Expansion Premises amount by twelve (12).
** The amounts identified in the column entitled "Annual Rental Rate per
Rentable Square Foot of the Suite 400 Expansion Premises" are rounded amounts
and are provided for informational purposes only.
*** Subject to the terms set forth in Section 4.3 below, the Monthly Base Rent
attributable to the Suite 400 Expansion Premises for the three (3) month period
commencing on the first day of the first (1st) full calendar month of the Suite
400 Expansion Term and ending on the last day of the third (3rd) full calendar
month of the Suite 400 Expansion Term shall be abated.

On or before the Suite 400 Expansion Commencement Date, Tenant shall pay to
Landlord the Monthly Base Rent payable for the Suite 400 Expansion Premises for
the first full month of the Suite 400 Expansion Term.



--------------------------------------------------------------------------------




4.3.    Suite 400 Expansion Premises Abated Monthly Base Rent. Provided that no
event of default (beyond the applicable notice and cure periods) is occurring
during the three (3) month period commencing on the first (1st) day of the first
(1st) full calendar month of the Suite 400 Expansion Term and ending on the last
day of the third (3rd) full calendar month of the Suite 400 Expansion Term (the
"Suite 400 Monthly Rent Abatement Period"), the Monthly Base Rent and Tenant's
Pro Rata Share of Operating Expenses otherwise attributable to the Suite 400
Expansion Premises during such Suite 400 Monthly Rent Abatement Period shall be
abated (the "Suite 400 Monthly Rent Abatement"). Tenant acknowledges and agrees
that during such Suite 400 Monthly Rent Abatement Period, such abatement of
Monthly Base Rent for the Suite 400 Expansion Premises shall have no effect on
the calculation of any future increases in Monthly Base Rent or Operating
Expenses payable by Tenant pursuant to the terms of the Lease, which increases
shall be calculated without regard to such Suite 400 Monthly Rent Abatement.
Tenant acknowledges and agrees that the foregoing Suite 400 Monthly Rent
Abatement has been granted to Tenant as additional consideration for entering
into this Fifth Amendment, and for agreeing to pay the Monthly Base Rent and
perform the terms and conditions otherwise required under the Lease. If Tenant
shall be in default under the Lease and shall fail to cure such default within
the notice and cure period, if any, permitted for cure pursuant to the Lease, or
if the Lease is terminated due to such default by Tenant, then the dollar amount
of the unapplied portion of the Suite 400 Monthly Rent Abatement as of the date
of such default or termination, as the case may be, shall be converted to a
credit to be applied to the Monthly Base Rent applicable at the end of the Suite
400 Expansion Term and Tenant shall immediately be obligated to begin paying
Monthly Base Rent for the Suite 400 Expansion Premises in full. The foregoing
Suite 400 Monthly Rent Abatement right set forth in this Section 4.3 shall be
personal to the Tenant originally named in this Fifth Amendment (the "Original
Tenant") and any Affiliate assignee to whom the Lease (as amended) is assigned
pursuant to Section 19(e) of the Office Lease (an "Affiliate Assignee") (and not
any assignee, or any sublessee or other transferee of the Original Tenant's
interest in the Lease, except as stated above) is the Tenant under the Lease
during such Suite 400 Monthly Rent Abatement Period.
5.    Tenant's Share of Operating Expenses.
5.1.    Existing Premises. Tenant shall continue to pay Tenant's Pro Rata Share
of Operating Expenses in connection with the Existing Premises in accordance
with the terms of the Lease.
5.2.    Suite 400 Expansion Premises. With respect to Tenant's payment of
Operating Expenses for the Suite 400 Expansion Premises, commencing on the Suite
400 Expansion Commencement Date, and continuing throughout the Suite 400
Expansion Term, Tenant shall pay to Landlord Tenant's Pro Rata Share of
Operating Expenses in connection with the Suite 400 Expansion Premises which
arise or accrue during such period in accordance with the terms of Article 9 of
the Office Lease, provided that with respect to the calculation of Tenant's Pro
Rata Share of Operating Expenses in connection with the Suite 400 Expansion
Premises, Tenant's Pro Rata Share shall equal 28.10%.
6.    Suite 400 Expansion Improvements. Except as specifically set forth in the
Work Letter attached hereto as Exhibit B (the "Work Letter"), Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Suite 400 Expansion Premises, and Tenant shall accept the
Suite 400 Expansion Premises in its presently existing, "as-is" condition,
provided that the Suite 400 Expansion Premises shall be delivered broom clean
and free and clear of personal property, and the foregoing shall be subject to
Landlord's ongoing maintenance, repair, indemnification and compliance with law
(including with respect to hazardous materials) obligations as set forth in the
Lease, as amended. Further, Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty regarding the
condition of the New Expansion Premises or with respect to the suitability of
the same for the conduct of Tenant's business.
7.    Parking. Effective as of the Suite 400 Commencement Date and continuing
throughout the Suite 400 Expansion Term, Tenant shall be entitled to rent up to
ninety (90) unreserved parking passes in connection with Tenant's lease of the
Suite 400 Expansion Premises (the "Suite 400 Expansion Parking Passes"), at the
prevailing rates established by Landlord from time to time. During the Suite 400
Expansion Term, Tenant shall have an ongoing right to change the number of Suite
400 Expansion Parking Passes rented pursuant to this Section 7 upon at least
thirty



--------------------------------------------------------------------------------




(30) days prior written notice to Landlord, provided that in no event shall
Tenant be entitled to rent more than the number of Suite 400 Expansion Parking
Passes provided for herein in connection with the Suite 400 Expansion Premises.
Subject to the foregoing, Tenant shall pay to Landlord (or its designee) for all
Suite 400 Expansion Parking Passes it uses from time to time, on a monthly
basis, the prevailing rate charged from time to time at the location of such
Suite 400 Expansion Parking Passes, plus any taxes imposed by any governmental
authority in connection with the renting of such Suite 400 Expansion Parking
Passes by Tenant or the use of the parking facility by Tenant. Except as set
forth in this Section 7, Tenant shall lease the Suite 400 Expansion Parking
Passes in accordance with the Lease.
8.    Security Deposit. Notwithstanding anything in the Lease to the contrary,
the Security Deposit held by Landlord pursuant to the Lease, as set forth below
and amended hereby, shall equal Four Hundred Twenty-Six Thousand Six Hundred
Fifty-Seven and 26/100 Dollars ($426,657.26). Landlord and Tenant acknowledge
that, in accordance with the Lease, Tenant has previously delivered the sum of
Two Hundred Eighty-Two Thousand Two Hundred Seventy-Six and 50/100 Dollars
($282,276.50) (the "Existing Security Deposit") to Landlord as security for the
faithful performance by Tenant of the terms, covenants and conditions of the
Lease. Concurrently with Tenant's execution of this Fifth Amendment, in
connection with the Suite 400 Expansion Premises Tenant shall deposit with
Landlord an amount equal to One Hundred Forty-Four Thousand Three Hundred Eighty
and 76/100 Dollars ($144,380.76) to be held by Landlord as a part of the
Security Deposit, for a total Security Deposit of Four Hundred Twenty-Six
Thousand Six Hundred Fifty-Seven and 26/100 Dollars ($426,657.26).
9.    Right of First Offer. Effective as of the date of this Fifth Amendment,
the Suite 400 Expansion Premises shall no longer be part of the First Offer
Space.
10.    Suite 230. Pursuant to the terms of the Fourth Amendment, Landlord and
Tenant agreed to terms with respect to Tenant's lease of Suite 230. Tenant shall
lease Suite 230 pursuant to the terms set forth in the Fourth Amendment except
as expressly provided in this Section 10 below. In the event the Condition
Precedent is not satisfied on or before May 1, 2015, then all terms and
provisions in this Fifth Amendment pertaining to Suite 230 shall automatically
be deemed null and void, and of no further force or effect; provided, however,
if the Condition Precedent is timely satisfied, then the terms and provisions in
this Fifth Amendment pertaining to Suite 230 shall continue in full force and
effect.
10.1.    Suite 230 Commencement Date. Notwithstanding any provision to the
contrary contained in the Lease, the Suite 230 Commencement Date is anticipated
to be July 1, 2015 (as opposed to August 1, 2017 as originally set forth in
Section 2.2.2 of the Fourth Amendment), provided that Landlord may accelerate
such Suite 230 Commencement Date to a date no earlier than May 1, 2015 by
providing Tenant with not less than thirty (30) days written notice prior to the
desired Suite 230 Commencement Date.



--------------------------------------------------------------------------------




10.2.    Suite 230 Monthly Base Rent. Notwithstanding any provision to the
contrary set forth in the Lease (specifically including Section 4.2.2 of the
Fourth Amendment), commencing on the Suite 230 Commencement Date and continuing
throughout the Suite 230 Term, Tenant shall pay to Landlord Monthly Base Rent
for Suite 230 as set forth in the schedule in this Section 10.2 below (which
Monthly Base Rent schedule shall replace the Monthly Base Rent schedule set
forth in Section 4.2.2 of the Fourth Amendment).
 
Period During 
Suite 230 Term
Annualized Monthly Base  
Rent for Suite 230+
 
Monthly Base Rent for Suite 230+
Annual Rental Rate per Rentable Square Foot of Suite 230+
Suite 230 Commencement Date – June 30, 2016
$231,166.00+++
$19,263.83+++
$34.00
July 1, 2016 –
June 30, 2017
$238,100.98
$19,841.75
$35.02++
July 1, 2017 –
June 30, 2018
$245,244.01
$20,437.00
$36.07++
July 1, 2018 –
June 30, 2019
$252,601.33
$21,050.11
$37.15++
July 1, 2019 –
June 30, 2020
$260,179.37
$21,681.61
$38.27++
July 1, 2020 –
June 30, 2021
$267,984.75
$22,332.06
$39.42++
July 1, 2021 –
June 30, 2022
$276,024.29
$23,002.02
$40.60++
July 1, 2022 –
June 30, 2023
$284,305.02
$23,692.09
$41.82++
July 1, 2023 –
June 30, 2024
$292,834.17
$24,402.85
$43.07++
July 1, 2024 –
August 31, 2024
$301,619.20
$25,134.93
$44.36++
 

10.3.    Suite 230 Abated Monthly Base Rent. Provided that no event of default
(beyond the applicable notice and cure periods) is occurring during the three
(3) month period commencing on the first (1st) day of the first (1st) full
calendar month of the Suite 230 Term and ending on the last day of the third
(3rd) full calendar month of the Suite 230 Term (the "Suite 230 Monthly Rent
Abatement Period"), the Monthly Base Rent and Tenant's Pro Rata Share of
Operating Expenses otherwise attributable to Suite 230 during such Suite 230
Monthly Rent Abatement Period shall be abated (the "Suite 230 Monthly Rent
Abatement"). Tenant acknowledges and agrees that during such Suite 230 Monthly
Rent Abatement Period, such abatement of Monthly Base Rent for Suite 230 shall
have no effect on the calculation of any future increases in Monthly Base Rent
or Operating Expenses payable by Tenant pursuant to the terms of the Lease,
which increases shall be calculated without regard to such Suite 230 Monthly
Rent Abatement. Tenant acknowledges and agrees that the foregoing Suite 230
Monthly Rent Abatement has been granted to Tenant as additional consideration
for entering into this Fifth Amendment, and for agreeing to pay the Monthly Base
Rent and perform the terms and conditions otherwise required under the Lease. If
Tenant shall be in default under the Lease and shall fail to cure such default
within the notice and cure period, if any, permitted for cure pursuant to the
Lease, or if the Lease is terminated due to such default by Tenant, then the
dollar amount of the unapplied portion of the Suite 230 Monthly Rent Abatement
as of the date of such default or termination, as the case may be, shall be
converted to a credit to be applied to the Monthly Base Rent applicable at the
end of the Suite 230 Term and Tenant shall immediately be obligated to begin
paying Monthly Base Rent for Suite 230 in full. The foregoing Suite 230 Monthly
Rent Abatement right set forth in this Section 10.3 shall be personal to the
Original Tenant and any Affiliate Assignee (and not any assignee, or any
sublessee or other transferee of the Original Tenant's interest in the Lease,
except



--------------------------------------------------------------------------------




as stated above) is the Tenant under the Lease during such Suite 230 Monthly
Rent Abatement Period.
10.4.    Suite 230 Allowance. Notwithstanding any provision to the contrary
contained in the Lease, the "Suite 230 Allowance" (as that term is defined in
Section 2.1(C) of the Work Letter attached to the Fourth Amendment) shall be
deemed to be Two Hundred Three Thousand Nine Hundred Seventy and 00/100 Dollars
($203,970.00) (which amount has been calculated based on the formula set forth
in Section 2.1(C) of the Work Letter attached to the Fourth Amendment), and all
other terms and conditions applicable to the construction in Suite 230 shall be
governed pursuant to the terms of the Work Letter attached to the Fourth
Amendment.
11.    Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Fifth Amendment other than Flinn Ferguson (the "Broker"),
and that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Fifth Amendment. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from and against any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent, other than the Broker, occurring by,
through, or under the indemnifying party. The terms of this Section 11 shall
survive the expiration or earlier termination of the term of the Lease, as
hereby amended.
12.    No Further Modification. Except as set forth in this Fifth Amendment, all
of the terms and provisions of the Lease shall apply with respect to the Suite
400 Expansion Premises and shall remain unmodified and in full force and effect.
[signatures contained on following page]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the day and
year first above written.
"LANDLORD"


FREMONT LAKE UNION CENTER LLC,
a Delaware limited liability company
By: KILROY REALTY, L.P., 
         a Delaware limited partnership
         Its Sole Member


By: Kilroy Realty Corporation,
         a Maryland corporation,
                    doing business in the State of
                    Washington as Kilroy Realty
                    Northwest Corporation
                    its General Partner


By:    /s/ J. Michael Shields            
            Name:    J. Michael Shields                 
            Its:    Sr. Vice President                   
By:    /s/ John T. Fucci                     
            Name:    John T. Fucci                          
            Its:    Sr. Vice President Asset Management   


"TENANT"
TABLEAU SOFTWARE, INC.,
a Delaware corporation 


           By:       /s/ Keenan Conder   
    Name:    Keenan Conder           
    Its:    VP, General Counsel   


          By:                                        
    Name:                                     
    Its:                                        






--------------------------------------------------------------------------------






NOTARY PAGES
STATE OF
Washington
)
 
 
) ss.
COUNTY OF
King
)

I certify that I know or have satisfactory evidence that Keenan Conder is the
person who appeared before me, and said person acknowledged that he signed this
instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the VP, General Counsel and Corp Secretary of
TABLEAU SOFTWARE, INC., a Delaware corporation, to be the free and voluntary act
of such party for the uses and purposes mentioned in the instrument.
Dated: March 3, 2015
/s/ Tiffany Dawn Ash
(Signature)
(Seal or stamp)
Title: Notary Public
Notary Public in and for the State of Washington
My appointment expires: November 1, 2015
STATE OF
________________
)
 
 
) ss.
COUNTY OF
________________
)

I certify that I know or have satisfactory evidence that
________________________ is the person who appeared before me, and said person
acknowledged that (he/she) signed this instrument, on oath stated that (he/she)
was authorized to execute the instrument and acknowledged it as the
_______________________________ of TABLEAU SOFTWARE, INC., a Delaware
corporation, to be the free and voluntary act of such party for the uses and
purposes mentioned in the instrument.
Dated: ________________
____________________________________________
(Signature)
(Seal or stamp)
Title: ______________________________________
Notary Public in and for the State of ______________
My appointment expires: ________________



--------------------------------------------------------------------------------






STATE OF
   WA
)
 
 
) ss.


COUNTY OF
  King
)

I certify that I know or have satisfactory evidence that J Michael Shields is
the person who appeared before me, and said person acknowledged that he signed
this instrument, on oath stated that he was authorized to execute the instrument
and acknowledged it as the Sr. Vice President of KILROY REALTY CORPORATION, a
Maryland corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.
Dated: March 4, 2015
/s/ Michelle N Clingingsmith
     (Signature)
(Seal or stamp)
Title: Leasing and Marketing Assoc.
Notary Public in and for the State of WA
My appointment expires: September 29, 2015




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.


STATE OF CALIFORNIA
)
 
)
COUNTY OF LOS ANGELES
)

On March 5, 2015 , before me, Michael Anthony Hunter , a Notary Public,
personally appeared John T. Fucci , who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _/s/ Michael Anthony Hunter__ (Seal)





--------------------------------------------------------------------------------




EXHIBIT A
FREMONT LAKE UNION CENTER
OUTLINE OF SUITE 400 EXPANSION PREMISES
[cleanv2fifthamendment_image1.gif]





--------------------------------------------------------------------------------




EXHIBIT B
FREMONT LAKE UNION CENTER
WORK LETTER


This Work Letter shall set forth the terms and conditions relating to the
construction of improvements in the Suite 400 Expansion Premises in connection
with this Fifth Amendment. This Work Letter is essentially organized
chronologically and addresses the issues of the construction of improvements in
the Suite 400 Expansion Premises, in sequence, as such issues will arise during
the actual construction of the Suite 400 Expansion Premises. All references in
this Work Letter to Articles or Sections of "this Amendment" shall mean the
relevant portion of Sections 1 through 12 of the Fifth Amendment to which this
Work Letter is attached as Exhibit B and of which this Work Letter forms a part,
all references in this Work Letter to Articles or Sections of "this Lease" shall
mean the relevant portions of Articles 1 through 35 of the Office Lease being
amended by this Amendment, and all references in this Work Letter to Sections of
"this Work Letter" shall mean the relevant portions of Sections 1 through 5 of
this Work Letter.
SECTION 1

INTENTIONALLY OMITTED


SECTION 2

IMPROVEMENTS
2.1    Improvement Allowance. Tenant shall be entitled to a one-time improvement
allowance for the Suite 400 Expansion Premises in the amount of One Million One
Hundred Seventy-One Thousand Six Hundred Fifty and 00/100 Dollars
($1,171,650.00) (i.e., Thirty and 00/100 Dollars ($30.00) per rentable square
foot of the Suite 400 Expansion Premises) for the costs relating to the design
and construction of the improvements, which are permanently affixed to the Suite
400 Expansion Premises (collectively, the "Improvements"). In no event shall
Landlord be obligated to make disbursements pursuant to this Work Letter in the
event that Tenant fails to immediately pay any portion of the "Over‑Allowance
Amount," as defined in Section 4.2.1, nor shall Landlord be obligated to pay a
total amount which exceeds the Improvement Allowance. Notwithstanding the
foregoing or any contrary provision of the Lease, as amended, all Improvements
shall be deemed Landlord's property under the terms of this Lease, as amended.
Landlord shall retain (and Tenant shall have no further right to) any unused
portion of the Improvement Allowance which remains as of the date which is one
(1) year following the Suite 400 Expansion Commencement Date.
2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. Except as otherwise set forth in this Work
Letter, the Improvement Allowance shall be disbursed by Landlord (each of which
disbursements shall be made pursuant to Landlord's disbursement process,
including, without limitation, Landlord's receipt of invoices or other
commercially reasonable documentation for all costs and fees described herein)
only for the following items and costs (collectively the "Improvement Allowance
Items"):
2.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Work Letter, not
exceed an aggregate amount equal to Two and 50/100 Dollars ($2.50) per rentable
square foot of the Suite 400 Expansion Premises, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
"Construction Drawings," as that term is defined in Section 3.1 of this Work
Letter;
2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Improvements;



--------------------------------------------------------------------------------




2.2.1.3      The cost of construction of the Improvements, including, without
limitation, testing and inspection costs, demolition, freight elevator usage,
hoisting and trash removal costs, and contractors' fees and general conditions;
2.2.1.4      The cost of any changes in the Base Building when such changes are
required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5      The cost of any changes to the Construction Drawings or
Improvements required by all applicable building codes (the "Code");
2.2.1.6      The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2.1 of this Work Letter;
2.2.1.7      Sales and use taxes; and
2.2.1.8      All other costs to be expended by Landlord and Tenant in connection
with the construction of the Improvements.
2.2.2    Disbursement of Improvement Allowance. During the construction of the
Improvements, Landlord shall make monthly disbursements of the Improvement
Allowance for Improvement Allowance Items and shall authorize the release of
monies as follows.
2.2.2.1      Disbursements. Subject to the provisions of this Work Letter, a
check for the Improvement Allowance (or so much thereof as Tenant is entitled to
at such time) payable to Tenant shall be delivered by Landlord to Tenant within
thirty (30) days following the completion of construction of the applicable
portion of the Improvements, provided that: (i) Tenant has delivered to Landlord
invoices marked as having been paid from all of "Tenant's Agents," as that term
is defined in Section 4.1.2 of this Work Letter, for labor rendered and
materials delivered to the Suite 400 Expansion Premises; (ii) Tenant has
delivered to Landlord executed unconditional mechanic's lien releases from all
of Tenant's Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of applicable laws; (iii) Landlord has
determined that the Improvements are in compliance with the "Approved Working
Drawings," as that term is defined in Section 3.4 below, and no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant's use of such other tenant's leased premises in
the Building; (iv) Architect has delivered to Landlord a "Certificate of
Substantial Completion", in the form of AIA Document G704, certifying that the
construction of the Improvements in the Suite 400 Expansion Premises has been
substantially completed; (v) Tenant has delivered to Landlord a "close-out
package" in both paper and electronic forms (including, as-built drawings, and
final record CADD files for the associated plans, warranties and guarantees from
all contractors, subcontractors and material suppliers, and an independent air
balance report); (vi) Tenant has delivered to Landlord a certificate of
occupancy, a temporary certificate of occupancy or its equivalent is issued to
Tenant for the Suite 400 Expansion Premises; and (vii) all other information
reasonably requested by Landlord. Tenant's request for payment shall be deemed
Tenant's acceptance and approval of the work furnished and/or the materials
supplied as set forth in Tenant's payment request. Thereafter, Landlord shall
deliver a check to Tenant for the amount of the Improvement Allowance (or so
much thereof as Tenant is entitled to at such time). Landlord's payment of such
amounts shall not be deemed Landlord's approval or acceptance of the work
furnished or materials supplied as set forth in Tenant's payment request.
2.2.2.2      Intentionally Omitted.
2.2.2.3      Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items. All Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Landlord's
property under the terms of the Lease, as amended.



--------------------------------------------------------------------------------




2.3    Building Standards. Landlord has established or may establish, as set
forth below, specifications for certain Building standard components to be used
in the construction of the Improvements in the Suite 400 Expansion Premises. The
quality of Improvements shall be equal to or of greater quality than the quality
of such Building standards, provided that Landlord may, at Landlord's option,
require the Improvements to comply with certain Building standards as set forth
below. Landlord may make reasonable, nondiscriminatory (vis-à-vis Tenant)
written changes to said specifications for Building standards from time to time.
Removal requirements regarding the Improvements are addressed in Section 11(b)
and Article 24 of the Office Lease.


SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain JPC
Architects, Gensler, or such other architect as Landlord and Tenant shall
mutually and reasonably agree upon (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. The
Contractor (as that term is defined in Section 4.1 of this Work Letter) shall
provide design-build services from qualified, Landlord-approved mechanical,
electrical, plumbing, HVAC, lifesafety and fire protection contractors for the
preparation of plans and engineering working drawings related to the
Improvements. Should Tenant choose to prepare fully engineered drawings in-lieu
of the design-build approach described above, then Tenant shall retain an
engineer (from a list of approved engineers supplied by Landlord) (the
"Engineer") to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Suite 400 Expansion Premises, which work is not part of
the Base Building. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings."
All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord, and shall be subject to
Landlord's approval, such approval not to be unreasonably withheld, conditioned
or delayed. Tenant and Architect shall verify, in the field, the dimensions and
conditions as shown on the relevant portions of the Base Building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord's review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant's waiver and indemnity set forth in the Lease shall
specifically apply to the Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Suite 400 Expansion Premises before any
architectural working drawings or engineering drawings have been commenced, and
concurrently with Tenant's delivery of such hard copies, Tenant shall send to
Landlord via electronic mail one (1) .pdf electronic copy of such final space
plan. The final space plan (the "Final Space Plan") shall include a layout and
designation of all offices, rooms and other partitioning, their intended use,
and equipment to be contained therein. Landlord may request clarification or
more specific drawings for special use items not included in the Final Space
Plan. Landlord shall advise Tenant within five (5) business days after
Landlord's receipt of the Final Space Plan for the Suite 400 Expansion Premises
if the same is unsatisfactory or incomplete in any respect, Landlord’s approval
of the Final Space Plan not to be unreasonably withheld, conditioned or delayed.
If Tenant is so advised, Tenant shall promptly cause the Final Space Plan to be
revised, and Landlord and Tenant shall use good faith and commercially
reasonable efforts to have the Final Space Plan approved.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment



--------------------------------------------------------------------------------




and specifications, including, without limitation, B.T.U. calculations,
electrical requirements and special electrical receptacle requirements for the
Suite 400 Expansion Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Suite 400 Expansion
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the "Final Working Drawings") and shall submit
the same to Landlord for Landlord's approval, such approval not to be
unreasonably withheld, conditioned or delayed. Tenant shall supply Landlord with
four (4) hard copies signed by Tenant of the Final Working Drawings, and
concurrently with Tenant's delivery of such hard copies, Tenant shall send to
Landlord via electronic mail one (1) .pdf electronic copy of such Final Working
Drawings. Landlord shall advise Tenant within ten (10) business days after
Landlord's receipt of the Final Working Drawings for the Suite 400 Expansion
Premises if the same is unsatisfactory or incomplete in any respect, Landlord’s
approval of the Final Working Drawings not to be unreasonably withheld,
conditioned or delayed. If Tenant is so advised, Tenant shall immediately revise
the Final Working Drawings in accordance with such review, and Landlord and
Tenant shall use good faith and commercially reasonable efforts to have the
Final Working Drawings approved. In addition, if the Final Working Drawings or
any amendment thereof or supplement thereto shall require alterations in the
Base Building (as contrasted with the Improvements), and if Landlord in its sole
and exclusive discretion agrees to any such alterations, and notifies Tenant of
the need and cost for such alterations, then Tenant shall pay the cost of such
required changes in advance upon receipt of notice thereof. Tenant shall pay all
direct architectural and/or engineering fees in connection therewith, plus
fifteen percent (15%) of such direct costs for Landlord's servicing and
overhead.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the Suite 400 Expansion Premises by Tenant. After approval by
Landlord of the Final Working Drawings, Tenant may submit the same to the
appropriate municipal authorities for all applicable building permits. Tenant
hereby agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Suite 400 Expansion Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld.
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, Landlord may, in Landlord's sole and
absolute discretion, transmit or otherwise deliver any of the approvals required
under this Work Letter via electronic mail to Tenant's representative identified
in Section 5.1 of this Work Letter, or by any of the other means identified in
the Lease.
SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor shall be retained by Tenant to
construct the Improvements. Such general contractor ("Contractor") shall be
selected by Tenant the following list of contractors: Foushee & Associates, HST
Construction, Shuchart, or such other architect as Landlord and Tenant shall
mutually and reasonably agree upon, and Tenant shall deliver to Landlord notice
of its selection of the Contractor upon such selection.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. If Landlord does not approve



--------------------------------------------------------------------------------




any of Tenant's proposed subcontractors, laborers, materialmen or suppliers,
Tenant shall submit other proposed subcontractors, laborers, materialmen or
suppliers for Landlord's written approval.
4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall engage the Contractor
under either, at Tenant’s election, exercisable in Tenant’s sole discretion, an
AIA A101 Stipulated Sum Agreement (2007 Version), or an AIA A102 [Standard Form
of Agreement Between Owner and Contractor where the basis of payment is the Cost
of Work Plus a Fee with a Guaranteed Maximum Price], accompanied by Landlord's
standard AIA A201 General Conditions (2007 Version) as modified by Landlord and
reasonably approved by Tenant (collectively, the "Contract"). Prior to the
commencement of the construction of the Improvements, and after Tenant has
accepted all bids for the Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.8, above, in connection with the design and construction of the
Improvements to be performed by or at the direction of Tenant or the Contractor,
which costs form a basis for the amount of the Contract (the "Final Costs").
Prior to the commencement of construction of the Improvements, Tenant shall
supply Landlord with cash in an amount (the "Over-Allowance Amount") equal to
the difference between the amount of the Final Costs and the amount of the
Improvement Allowance (less any portion thereof already disbursed by Landlord,
or in the process of being disbursed by Landlord, on or before the commencement
of construction of the Improvements). The Over‑Allowance Amount shall be
disbursed by Landlord on a pro-rata basis along with any of the then remaining
portion of the Improvement Allowance, and such disbursement shall be pursuant to
the same procedure as the Improvement Allowance. In the event that, after the
Final Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs, shall be
paid by Tenant to Landlord immediately as an addition to the Over-Allowance
Amount or at Landlord's option, Tenant shall make payments for such additional
costs out of its own funds, but Tenant shall continue to provide Landlord with
the documents described in Sections 2.2.2.1(i), (ii), (iii) and (iv) of this
Work Letter, above, for Landlord's approval, prior to Tenant paying such costs.
4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in strict
material accordance with the Approved Working Drawings; (ii) Tenant's Agents
shall submit schedules of all work relating to the Improvements to Contractor
and Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
shall adhere to such corrected schedule; and (iii) Tenant shall abide by all
reasonable rules made by Landlord's Building manager with respect to the use of
freight, loading dock and service elevators, storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Work Letter, including, without limitation, the
construction of the Improvements. Tenant shall pay a logistical coordination fee
(the "Coordination Fee") to Landlord in an amount equal to the product of
(i) three percent (3%), and (ii) the sum of the Improvement Allowance, the
Over-Allowance Amount, as such amount may be increased hereunder, and any other
amounts expended by Tenant in connection with the design and construction of the
Improvements, which Coordination Fee shall be for services relating to the
coordination of the construction of the Improvements.
4.2.2.2      Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment in violation of the terms of this Work Letter. Such indemnity by
Tenant, as set forth in the Lease, shall also apply, except to the extent
arising from the gross negligence or willful misconduct of Landlord, with
respect to any and all costs, losses, damages, injuries and liabilities related
in any way to Landlord's performance of any ministerial acts reasonably
necessary (i) to permit Tenant to



--------------------------------------------------------------------------------




complete the Improvements, and (ii) to enable Tenant to obtain any building
permit or certificate of occupancy for the Suite 400 Expansion Premises.
4.2.2.3      Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii)  the Lease Commencement Date. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Improvements, and/or the Building and/or common areas
that may be damaged or disturbed thereby. All such warranties or guarantees as
to materials or workmanship of or with respect to the Improvements shall be
contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to use commercially reasonable efforts to cooperate
with Landlord to effect such right of direct enforcement.
4.2.2.4      Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to the Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant's
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $5,000,000 per incident,
$5,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in the Lease, as amended.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor's equipment is moved
onto the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Improvements are damaged by
any cause, except to the extent arising from the gross negligence or willful
misconduct of Landlord, during the course of the construction thereof, Tenant
shall immediately repair the same at Tenant's sole cost and expense. Tenant's
Agents shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this Section
4.2.2.4 shall insure Landlord and Tenant, as their interests may appear, as well
as Contractor and Tenant's Agents. All insurance, except Workers' Compensation,
maintained by Tenant's Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.2 of
this Work Letter. Landlord may, in its discretion, require Tenant to obtain a
lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of the
Improvements and naming Landlord as a co-obligee.



--------------------------------------------------------------------------------




4.2.3    Governmental Compliance. The Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all times, provided however, that Landlord's failure to inspect
the Improvements shall in no event constitute a waiver of any of Landlord's
rights hereunder nor shall Landlord's inspection of the Improvements constitute
Landlord's approval of the same. Should Landlord disapprove any portion of the
Improvements, Landlord shall notify Tenant in writing of such disapproval and
shall specify the items disapproved and the basis therefor. Any defects or
material deviations in, the Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event a defect or deviation
exists in connection with any portion of the Improvements and such defect or
deviation might adversely affect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Building, the
structure or exterior appearance of the Building or any other tenant's use of
such other tenant's leased premises, Landlord may, following written notice to
Tenant and expiration of a ten (10) day cure period, take such action as
Landlord deems necessary, at Tenant's expense and without incurring any
liability on Landlord's part, to correct any such defect and/or deviation,
including, without limitation, causing the cessation of performance of the
construction of the Improvements until such time as the defect and/or deviation
is corrected to Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the execution of this Amendment, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Improvements, which meetings shall be held at a location
reasonably approved by Landlord and Tenant, and Landlord and/or its agents shall
receive prior notice of, and shall have the right to attend, all such meetings,
and, upon Landlord's request, certain of Tenant's Agents shall attend such
meetings. One such meeting each month shall include the review of Contractor's
current request for payment.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
business days after completion of construction of the Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with applicable laws, and
shall furnish a copy thereof to Landlord upon such recordation. If Tenant fails
to do so, Landlord may execute and file the same as Tenant's agent for such
purpose, at Tenant's sole cost and expense. At the conclusion of construction,
(i) Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the "record-set" of as-built drawings are true and
correct, which certification shall survive the expiration or termination of the
Lease, and (C) to deliver to Landlord two (2) sets of copies of such record set
of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Suite 400 Expansion Premises, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the Suite
400 Expansion Premises.
SECTION 5

MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Kylie Alfano as its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is
kalfano@tableausoftware.com and phone number is (206) 633-3400 x7481), who shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter.
5.2    Landlord's Representative. Landlord has designated John Gillespie (whose
e-mail addresses for the purposes of this Work Letter is
jgillespie@kilroyrealty.com and whose phone number is (425) 990-7124) as its
sole representatives with respect to the matters set forth in this



--------------------------------------------------------------------------------




Work Letter, who, until further notice to Tenant, shall each have full authority
and responsibility to act on behalf of the Landlord as required in this Work
Letter.
5.3    Time of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord pursuant to the
terms of this Work Letter, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord
pursuant to the terms of this Work Letter.


5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter, if any economic or material
non-economic default by Tenant under the Lease or this Work Letter (including,
without limitation, any failure by Tenant to fund any portion of the
Over-Allowance Amount) occurs at any time on or before the substantial
completion of the Improvements, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Improvement Allowance
and/or Landlord may, without any liability whatsoever, cause the cessation of
construction of the Improvements (in which case, Tenant shall be responsible for
any delay in the substantial completion of the Improvements and any costs
occasioned thereby), and (ii) all other obligations of Landlord under the terms
of the Lease and this Work Letter shall be tolled until such time as such
default is cured pursuant to the terms of the Lease.





--------------------------------------------------------------------------------




EXHIBIT C
FREMONT LAKE UNION CENTER


NOTICE OF LEASE TERM DATES




To:    _______________________
_______________________
_______________________
_______________________
Re:
Office Lease dated ____________, 20__ (as amended, the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant") for certain
expansion premises, commonly known as Suite _______ and containing approximately
_______________ rentable square feet of space (the "Expansion Premises"),
located on the ______________ (____) floor of that certain office building
located at 701 N. 34th Street, Seattle, Washington 98103 (the "Building").

Dear ______________________:
Pursuant to the terms of the Lease, this letter is to confirm and agree upon the
following:
1.
Tenant has accepted the above-referenced Expansion Premises as being delivered
in accordance with the Lease and to Tenant's knowledge there is no deficiency in
construction.

2.
The Lease Term for the Expansion Premises shall commence on or has commenced on
______________ for a term of __________________ ending on __________________.

3.
Monthly Base Rent for the Expansion Premises commenced to accrue on
__________________, in the amount of ________________.

4.
If the _______ Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter shall
be for the full amount of the monthly installment as provided for in the Lease.

5.
Your rent checks under the Lease should be made payable to __________________ at
___________________.

6.
The rentable square feet of the Expansion Premises is ________________.

7.
Tenant's Share of Direct Expenses with respect to the Expansion Premises is
________% of the Project.

8.
Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein. Landlord and Tenant confirm that the Lease has not
been modified or altered except as set forth herein, and the Lease is in full
force and effect. Landlord and Tenant acknowledge and agree that to each party's
actual knowledge, neither party is in default or violation of any covenant,
provision, obligation, agreement or condition in the Lease.




--------------------------------------------------------------------------------




If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.


 
"Landlord":
                                                                    ,
a                                                                  


By:                                                            
Its:                                                 
By:                                                            
Its:                                                 




Agreed to and Accepted
as of ____________, 20__.
"Tenant":
                                                                    
a                                                                  
By:                                                              
Its:                                                   
By:                                                             
Its:                                                  


 




